Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                               Jul 03 2013, 7:13 am
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the
case.


ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

CHRIS M. TEAGLE                                  GREGORY F. ZOELLER
Muncie, Indiana                                  Attorney General of Indiana

                                                 RICHARD C. WEBSTER
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

ADAM J. SMITH,                                   )
                                                 )
       Appellant-Defendant,                      )
                                                 )
              vs.                                )      No. 05A05-1301-CR-41
                                                 )
STATE OF INDIANA,                                )
                                                 )
       Appellee-Plaintiff.                       )


                    APPEAL FROM THE BLACKFORD SUPERIOR COURT
                         The Honorable John Nicholas Barry, Judge
                              Cause No. 05D01-1109-FD-384



                                        July 3, 2013
               MEMORANDUM DECISION - NOT FOR PUBLICATION
GARRARD, Senior Judge
      As the result of a plea agreement Adam J. Smith pled guilty to theft, a class D

felony. He was sentenced to three years with one year suspended. Later the court

granted Smith’s motion for reduction or suspension of sentence, and Smith was placed on

probation for the remainder of his sentence under the court’s rules of probation. Several

months later the State filed a petition to revoke probation, and after a hearing the court

revoked Smith’s probation and ordered that the entire portion of his sentence of 675 days,

less 4 days’ credit time for a total of 671 days, be executed. Smith now appeals from the

revocation.

      Smith contends that his sentence should be revised in accordance with Indiana

Appellate Rule 7, to-wit: the sentence is “inappropriate in light of the nature of the

offense and the character of the offender.” However, our supreme court has established

that Indiana Appellate Rule 7 review is not applicable when reviewing a trial court’s

action in a probation violation proceeding. Jones v. State, 885 N.E.2d 1286, 1290 (Ind.

2008); Prewitt v. State, 878 N.E.2d 184, 187-88 (Ind. 2007).

      Instead, in such proceedings we only review for abuse of discretion. Prewitt, 878

N.E.2d at 188. We will affirm the trial court unless its decision is clearly against the

logic and effect of the facts and circumstances before the court. Guillen v. State, 829

N.E.2d 142, 145 (Ind. Ct. App. 2005), trans. denied.

      Applying that standard we find no error in the court’s decision.         The court

expressly found that Smith used marijuana during the period in violation of the rules of

probation and, also, failed to comply with the terms of his court-ordered day reporting

                                            2
administered through Blackford County Community Corrections. The evidence produced

at the hearing supports both of those findings. We cannot say the decision was clearly

against the logic and effect of the circumstances. These were not simply very minor

technical violations of the rules.

       The decision is therefore affirmed.

BAKER, J., and BARNES, J., concur.




                                             3